 



Exhibit 10.71
     PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT. SUCH PORTIONS ARE DESIGNATED “***”.
     THIS SUPPLY AGREEMENT (“Agreement”), is made and entered into as of the 1st
day of February, 2007 (the “Effective Date”), between AP Exhaust Products, Inc.,
a North Carolina corporation, with a mailing address of 300 Dixie Trail,
Goldsboro, NC 27530 ATTN: Executive Vice President (“Supplier”), and Monro
Service Corporation (“Customer” and, together with the Supplier, the “Parties”),
a Delaware corporation, with a mailing address of 200 Holleder Parkway,
Rochester, NY 14615 ATTN: Vice President — Merchandising and General Counsel.
W I T N E S S E T H:
     WHEREAS, the Customer purchases and supplies products used at the retail
locations operated by Monro Muffler Brake, Inc. (“Monro”), which are identified
on the attached Schedule A, which Schedule will be amended from time to time to
reflect locations opened, acquired or closed by Monro during the term hereof
(the “Monro Locations”);
     IN CONSIDERATION OF THE MUTUAL PROMISES SET FORTH IN THIS AGREEMENT, and
other good, valuable and sufficient consideration, the receipt and adequacy of
which are hereby acknowledged, Supplier hereby agrees to sell and deliver, and
Customer hereby agrees to purchase, receive and pay for, the products described
below for use at the Monro Locations on the following terms and conditions:
1. TERM. This Agreement shall be in effect for a term of sixty (60) months
commencing February 1, 2007 and continuing through January 31, 2012. This
Agreement shall remain in effect unless terminated pursuant to the provisions of
Section 8 hereof. This Agreement has an established term and shall not
automatically renew upon its expiration.
2. PRODUCTS. From time to time, Supplier shall sell and deliver, and Customer
shall purchase, pay and provide safe access for the delivery of certain
automotive exhaust-related products, including mufflers, tail pipes, exhaust
pipes, catalytic converters, tubing and other related or ancillary exhaust items
(together, the “Products”) for purposes of stocking and selling such Products at
the Monro Locations. Supplier shall provide Customer with promotional materials
sufficient to supply Customer’s stores, and include Supplier in any marketing
programs that are offered in the marketplace for promotion of the Products at
the sole discretion of the supplier.
3. PRICE/PAYMENT. Supplier shall furnish a copy of its published “Jobber” price
sheet, also known as its “Blue Sheet” to the Customer for all Products available
at the time of this Agreement, incorporated in this Agreement as the attached
Schedule B, and shall from time to time provide the Customer with updates as new
Products become available. Pricing in effect as of the Effective Date of this
Agreement shall remain in force for a period of one (1) year without increase.
Customer shall be invoiced at the net price of the published “Jobber” price
sheet ***. Any and all subsequent price adjustments shall not exceed industry
published increase percentages and shall be priced in order that the customer is
charged at the lowest price of any equivalent gross volume customer of the
supplier. Customer shall have the right to audit Suppliers compliance with this
pricing policy by providing seventy-two (72) hours notice. Supplier shall
furnish customer a letter certifying compliance with this pricing policy on an
annual basis on the anniversary of the agreement. If compliance with law
prevents Supplier from charging or Customer from paying the price provided in
this Agreement, any resulting failure to perform shall be excused pursuant to
Section 5 hereof. Each delivery hereunder shall be considered a separate sale.
     Customer shall remit payment for Products sold and delivered by Supplier on
an invoice-by-invoice basis with payment terms ***.
4. PRODUCT IDENTIFICATION. Supplier shall have the right at any time to change
or discontinue use of any trademark, service mark, grade designation, trade
dress, trade name or other indication of source of origin (“Marks”) under which
the Products are sold. If Supplier discontinues the use of any Mark which the
Customer, in its sole discretion, deems as being detrimental to its on-going
business, the Customer shall have the right to terminate this Agreement under
the conditions outlined below. Customer shall use commercial best efforts to
maintain the quality, good name and reputation of Supplier and the Products.
Supplier grants to Customer a license to use the Marks only to identify the
Products. Customer shall not bring or cause to be brought any proceedings,
either administrative or judicial in nature, contesting Supplier’s ownership of
rights to, or registrations of the Marks.
5. FORCE MAJEURE. The Parties to this Agreement shall not be responsible for any
delay or failure to perform under this Agreement (other than to make payments
when due hereunder) if delayed or prevented from performing by act of God;
transportation difficulty; strike or other industrial disturbance; any law,
regulation,





--------------------------------------------------------------------------------



 



ruling, order or action of any governmental authority; any allocation or
shortage of product, as determined by Supplier in its sole discretion; or any
other cause or causes beyond such party’s reasonable control whether similar or
dissimilar to those stated above.
6. COMPLIANCE WITH LAWS/TAXES. Each Party shall, at its own expense:

  (i)   comply with all applicable laws, regulations, rulings and orders,
including without limitation those relating to taxation, workers’ compensation,
and environmental protection; and     (ii)   obtain all licenses and permits
necessary to fulfill it obligations hereunder.

     Further, Customer shall pay directly, or shall otherwise reimburse Supplier
on demand if paid by Supplier, all taxes, inspection fees, import fees, and
other governmental charges imposed upon this Agreement, the Products, or on the
sale, purchase, handling, storage, advertising, distribution, or resale of the
Products.
7. SUPPLIER’S RIGHT TO INSPECT. Upon no less than seventy-two (72) hours prior
written notice to Customer, Supplier, or its authorized agents, shall have the
right, but not the obligation, to inspect, a Monro Location during business
hours.
8. TERMINATION; REMEDIES. This Agreement may be terminated prior to the
expiration hereof only by mutual consent of the Parties in writing or if any one
or more of the following events occur during the term:

  (i)   by Supplier, if Customer defaults in the performance of or breaches any
provision of Section 4 of this Agreement and fails to cure such default within
sixty (60) days;     (ii)   by either Party if the other party materially
defaults in the performance of or breaches any other provision of this Agreement
and does not cure the same within sixty (60) days after notice of such default
or breach;     (iii)   by either of the Parties if, with respect to the other
party, any proceeding in bankruptcy is filed, or any order for relief in
bankruptcy is issued, by or against such party, or if a receiver for such party
or its premises is appointed in any suit or proceeding brought by or against
party, or if there is an assignment by such party for the benefit of that
party’s creditor(s);     (iv)   by Customer, if Supplier is acquired, either
directly or indirectly, through the sale of assets, merger, or otherwise;    
(v)   by Supplier, if the Customer is acquired, either directly or indirectly,
through the sale of assets, merger, or otherwise; or     (vi)   by Customer,
immediately in the event that a change of control of Supplier shall result in a
party, person or corporate entity controlling a majority share of Supplier and
such party, person or corporate entity shall be a citizen of, or based in, a
country which is, or becomes, listed on the United States of America’s
Department of State’s Office of Defense Trade Control’s Embargo Reference Chart.

     Nothing contained herein shall be deemed to limit or otherwise restrict any
right, power, or remedy of the Parties. All rights, powers, and remedies shall
be cumulative and concurrent and the exercise of one or more rights, powers or
remedies existing under this Agreement or now or hereafter existing at law or in
equity, shall not preclude the subsequent exercise by either party of any other
right, power or remedy.
9. NOTICE. Any written notice required or permitted to be given under this
Agreement shall be sufficient for all purposes hereunder if in writing and
personally delivered or sent by any means providing for return receipt to the
address and authorized representative(s) provided for the party in question in
the heading of this Agreement. Either of the Parties may change the mailing
address or other information provided for it in the heading hereof by written
notice given in accordance with this Section.
10. FREIGHT. Supplier agrees to deliver Products to the Customer at up to five
(5) warehouse destinations, ***.
     Supplier agrees to allow the Customer to, from time to time, elect to
transport an order from the Supplier’s designated shipping/receiving point. If
Customer shall elect to transport an order to or from Supplier, Supplier will
issue a credit to the Customer equaling the prevailing freight charge of the
Supplier’s preferred motor carrier.





--------------------------------------------------------------------------------



 



11. TURN TIME. Except for events contemplated by Section 5, Supplier shall ship
all orders placed by Customer within fourteen (14) working days from receipt of
order. Supplier shall notify Customer within forty-eight (48) hours of receipt
of a purchase order as to any Products, which will not be shipped to Customer
for that specific purchase order. Supplier shall not hold or back order any
products to Customer, and all orders shall be designated as “ship or cancel” by
both Parties. It is acknowledged if Supplier is unable to ship all or any
portion of Customer’s orders in accordance with the terms of this Section 11,
then Customer may obtain similar products from another source, including, but
not limited to, a competitor of Supplier.
12. INITIAL STOCK READJUSTMENT. Notwithstanding Section 13, Supplier shall
accept a return *** of Customer’s existing inventory imbalance and overstock of
exhaust-related products. The amount shall be calculated as the sum of the
applicable price per each item accepted by Supplier, as such price is reflected
on the books and records of Customer. Such return shall be executed immediately
upon the Effective Date of this Agreement ***.
13. STOCK ADJUSTMENT. Supplier shall accept a return of any Products that are
declared “obsolete” by Supplier. Such return shall occur no less often than once
per year and shall include any items declared “obsolete” by Supplier or by
Supplier’s predecessor.
     *** Supplier shall accept a return of any of Customer’s inventory where the
Supplier’s provided Product is not an exact duplicate of the preceding supplier
and Customer shall purchase replacement Product for such items from Supplier.
     *** Supplier shall accept a return of any remaining inventory that was
purchased from the preceding supplier.
     All returns contemplated in this Section 13 shall be reimbursed to Customer
at the Customer’s then average cost per item, and a credit shall be issued in
full to Customer ***, Section 12 not withstanding.
14. PRODUCT DEFECT/WARRANTY.

  (i)   Supplier shall be liable for quality of materials and workmanship in the
production of Product, so long as Product has not been installed on a vehicle
belonging to a patron of Customer.     (ii)   Notwithstanding Section 14.i, in
the event of Product recall or production problem resulting in a “batch” or
“lot” of Product defects, Customer may return such Product for replacement
Products.     (iii)   Provisions of this Section shall pertain retroactively to
all exhaust-related products existing in the Customer’s inventory as of the
Effective Date of this Agreement.

15. ETHICAL BUSINESS PRACTICE. Customer and Supplier, respectively, acknowledge
that each of its employees are required to maintain the highest standards of
honesty, integrity and trustworthiness. In particular, reference is made to
Monro’s “Code of Ethics” which applies to all employees of Customer. As such,
both Parties affirm that they will conduct themselves with respect to this
Agreement in accordance with these standards.
16. PRODUCT CATALOGS. Supplier agrees to provide complete and accurate catalog
information to Customer. Such information shall be provided annually in physical
booklet form with sufficient quantity to supply all Monro Locations.
Additionally, Supplier shall provide electronic catalog data on a regular basis,
or as often as requested by Customer’s electronic catalog operation. All
electronic data must be supplied in the then current format specified by the
Automotive Aftermarket Industry Association (“AAIA”).

  (i)   Electronic information Product coverage will be provided for a minimum
of 95% of all vehicles serviced by Customer during the current and preceding
twenty (20) years, with the exception of any items declared obsolete by the
Supplier or its predecessor;     (ii)   Electronic information will be updated
at least annually, and provided in its entirety;     (iii)   Corrections of
identified erroneous electronic information will be provided monthly;





--------------------------------------------------------------------------------



 



  (iv)   Electronic information will provide the correct part information for
the specific vehicle application, without regard to Customer’s decision to stock
such part; and     (v)   Supplier shall provide, upon release of same, a
quantity of each catalog, specification guide or other such media, in an amount
sufficient to supply each location operated or managed by Customer and Monro.

     Failure to provide catalog information as outlined above will result in
Customer obtaining the information and/or print catalog editions in a manner
most expeditious and beneficial to Customer. Supplier agrees to reimburse
Customer for any and all costs associated with having to obtain catalog
information from alternate source(s) ***.
17. INDEPENDENT CONTRACTOR. The business conducted by Customer at Customer’s
premises shall be the independent business of Customer, and the entire control
and direction of the activities of such business shall be and remain with
Customer. Customer shall not be the employee or agent of Supplier, and Customer
shall make no representation to the contrary.
18. TIME OF THE ESSENCE/WAIVER. In performing all obligations under this
Agreement, time is of the essence. The failure of either of the Parties hereto
to exercise any right such party may have with respect to breach of any
provision of this Agreement shall not impair or be deemed a waiver of such
party’s rights with respect to any continuing or subsequent breach of the same
or any other provision of this Agreement.
19. EXECUTION AND ACCEPTANCE. This Agreement or any modification hereof shall
not be binding until it has been duly accepted by Supplier, as evidenced by the
signature of one of Supplier’s authorized officers or representatives in
Supplier’s Goldsboro, North Carolina offices, and accepted by Customer, as
evidenced by the signature of one of Customer’s authorized officers or
representatives in Customer’s Rochester, New York offices with executed
counterparts delivered to the each of the other Parties. Commencement of
business between the Parties prior to such acceptance, signature and delivery of
a counterpart shall not be construed as a waiver of this condition.
20. ENTIRETY OF CONTRACT. This writing is intended by the Parties as the final,
complete and exclusive statement of the terms, conditions and specifications of
their agreement and is intended to supersede all previous oral or written
agreements and understandings between the parties relating to its specific
subject matter. No employee or agent of Supplier has authority to make any
statement, representation, promise or agreement not contained in this Agreement.
No prior stipulation, agreement, understanding or course of dealing between the
parties or their agents with respect to the subject matter of this Agreement
shall be valid or enforceable unless embodied in this Agreement. No amendment,
modification or waiver of any provision of this Agreement shall be valid or
enforceable unless in writing and signed by all parties to this Agreement. This
Agreement shall supersede, and shall not be modified or amended in any way by
the terms of, any purchase order which may be issued by Customer for the
purchase of product hereunder.
21. SEVERABILITY. If any provision of this Agreement or the application of any
such provision to any person or circumstance is held invalid, the application of
such provision to any other person or circumstance and the remainder of this
Agreement will not be affected thereby and will remain in full effect.
22. GOVERNING LAW. THIS AGREEMENT HAS BEEN DELIVERED AND ACCEPTED AND SHALL BE
DEEMED TO HAVE BEEN MADE AT ROCHESTER, NEW YORK. Any dispute, claim or
controversy arising out of or related to this Agreement (or any of the
Agreements attached hereto as exhibits) or breach, termination or validity
thereof, may be, by mutual consent of the Parties, settled by arbitration
conducted expeditiously in accordance with the commercial Arbitration Rules of
the American Arbitration Association (“AAA”). Within ten (10) business days of
the filing of arbitration, the Parties shall select a sole independent and
impartial arbitrator in accordance with such Rules. If the Parties mutually
agree to arbitration, but are unable to agree upon an arbitrator within such
period, the AAA will appoint an arbitrator on the eleventh (11th) day, which
arbitrator shall be experienced in commercial matters. The arbitrator will issue
findings of fact and conclusions of law to support his/her opinion and is not
empowered to award damages in excess of compensatory damages. The place of
arbitration shall be Rochester, New York. Judgment upon the award rendered by
the arbitrator may be entered by any court having jurisdiction thereof.
Notwithstanding any of the foregoing, either party may seek





--------------------------------------------------------------------------------



 



remedy through the courts, including, without limitation, injunctive relief,
prior and without prejudice to arbitration in accordance with this provision.
THE PARTIES HEREBY WAIVE ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING ARISING DIRECTLY OR INDIRECTLY HEREUNDER.
     Notwithstanding anything contained in this Agreement, neither party shall
be liable in any arbitration, litigation or other proceeding for anything other
than actual, compensatory damages.
     IN WITNESS WHEREOF, the parties hereto have set their hands as of the date
first written above.

              Monro Service Corporation   AP Exhaust Products, Inc.

 
           
By:
      By:    
 
           
 
           
Print Name:
      Print Name:    
 
           
 
           
Title:
      Title:    
 
           
 
           
Witness:
      Witness:    
 
           

